DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohapatra et al (US 20150024967 A1, 1/22/2015, of record).
	Mohapatra et al teach methods of testing drugs for cancer treatment by using target cells on a three-dimensional scaffold of fibers comprising PEG-PLA and PLGA, contacting the drug to the cells, and measuring an IC50 value.  See ¶’s [0072], [0004] and [0097].  The methoxy PEG-PLA or mPEG and “3P” scaffold are also used in the instant application (e.g. ¶’s [0052], [0055]). The fibers of the scaffold may be randomly oriented (¶[0039], the PEG to PLA ratio may be 1:2, 1:4, 1:10, 1:20, or values in between (claims 2, 3), the fiber diameter may be 0.3 uM 50 values were used to indicate drug resistance (¶ [0108]). The methods of screening can be used to identify the most efficient drug or compound (i.e. the lowest IC50) from an array of compounds and administer said drug to a patient from which the cells were derived (¶’s [0109]-[0110], [0114]).  Pharmaceutical excipients are taught in ¶ [0055]. The methods of instant claims 23 and 24 appear to require knowledge in advance as to what drugs are used, or to rely upon results from a screening of an array of drugs.  As such, the methods of Mohapatra et al are considered to teach these limitations, as the skilled artisan upon performing these methods with the disclosed compounds (e.g. Fig. 6, Fig. 17) or arrays of compounds above would arrive at the indicated IC50 values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra et al (US 20150024967 A1, 1/22/2015, of record) in view of Cherciu et al (Curr. Health Sci. J., 2014, of record).
The teachings of Mohapatra et al are as above and applied as before. Further, Mohapatra et al teach that colorectal cancer is one type of cancer to be used in their methods (¶ [0043]).  Mohapatra et al do not teach the use of colorectal adenocarcinoma cells.
Cherciu et al teach the prevalence of colorectal carcinoma, including adenocarcinoma cells, and the need for better therapeutics (introduction, Fig. 2 and 3).
The claimed methods are essentially disclosed by Mohapatra et al with the exception of the adenocarcinoma limitation.  The ordinary skilled artisan, seeking to develop or test colorectal adenocarcinoma drugs, would have been motivated to use colorectal adenocarcinoma cells with the methods of Mohapatra et al because this type of cancer is taught by Mohapatra et al (in general) and Cherciu et al (specifically) to be prevalent and a focus of study and research.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating new cancer therapeutics for administration in colorectal cancer as taught by Mohapatra and Cherciu et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633